Title: To George Washington from Major General Stirling, 3 January 1779
From: Stirling, Lord (né William Alexander)
To: Washington, George


  
    Dear Sir
    Middle Brook [N.J.] January 3rd 177[9]
  
I have had the honor of receiveing your Excellency’s of the 1st Instant.
  the very great Change in the weather has so rotted the Ice that I must give up all thoughts of proposed enterprize for the present. Yesterday Afternoon arrived here Mr Noble Aid de Camp to General Phillips with a letter to your Excellency which Doctor McHenry will now enclose, he was very desireous of either going on to Philadelphia or Staying here ’till your Excellency’s return; But on Assureing him that the letter was already fully Answered by the two letters from your Excellency which I deliverd him, and by the directions I should give, that he is determined to return to Sussex Court house I have Just now furnished him with the Necessary papers, and he sets out this Afternoon in Company with Leiutenant Campbell, who returned from New York Yesterday Evening. the latter Confirms that great damage has been done to the Shiping at New York and in the Bay; he has also accidently explained to me, some Matters I did not rightly understand in one of the English papers I sent your Excellency, On the Laird of McCloed’s Men being orderd to embark for the East Indies they refused  
    
    
    
    Mutiny’d and retired to Arthurs Seat a hill near Edenburg, General Ougton the Commander in Cheif in Scotland was Compelled to treat with them and give them their own terms, that they should go to the Islands of Jersey & Guernsey and receive all their Arerages of pay & Bounty Money as promised them. this is his Story, but I belive they refused to Come to America.
the Roads had with the frost got very good and forage Came in very well, but I am Afraid the Change of weather will break them up again for some time. the troops are Cheifly hutted except Smallwoods. the Dr will now enclose an English paper of October 7th—I have no York One’s at present. I am your Excellency’s Most Obedient Humble Servant

  Stirling,

